SUPPLEMENT DATED JUNE 20, 2014 TO THE AUL AMERICAN UNIT TRUST PROSPECTUS DATED MAY 1, 2014 1.)Page 6-34 of the Prospectus is revised to add the following funds to the table: Investment Account and Corresponding Fund Portfolio Class Designation If Any (1) Fund Investment Adviser American Century Equity Growth Fund Investor American Century® Investments American Century Investment Management, Inc. Ave Maria Catholic Values No Load Ave Maria Mutual Funds Schwartz Investment Counsel Inc. Ave Maria Growth No Load Ave Maria Mutual Funds Schwartz Investment Counsel Inc. Ave Maria Opportunity Other Ave Maria Mutual Funds Schwartz Investment Counsel Inc. Ave Maria Rising Dividend No Load Ave Maria Mutual Funds Schwartz Investment Counsel Inc. Ave Maria World Equity Other Ave Maria Mutual Funds Schwartz Investment Counsel Inc. Federated International Leaders Fund A* Federated Investors Fund Federated Global Investment Management Corp. Federated International Leaders Fund Institutional Federated Investors Fund Federated Global Investment Management Corp. Federated Kaufmann Large Cap Fund A* Federated Investors Fund Federated Equity Mgmt Co. Of Penn Federated Kaufmann Large Cap Fund Institutional Federated Investors Fund Federated Equity Mgmt Co. Of Penn Federated MDT All Cap Core Fund A* Federated Investors Fund Federated MDTA LLC Federated MDT All Cap Core Fund Institutional Federated Investors Fund Federated MDTA LLC Goldman Sachs Large Cap Value Insights Fund IR Goldman Sachs Domestic Equity Insights Fund Goldman Sachs Asset Management, L.P. Goldman Sachs Large Cap Value Insights Fund Service Goldman Sachs Domestic Equity Insights Fund Goldman Sachs Asset Management, L.P. Goldman Sachs U.S. Equity Insights Fund IR Goldman Sachs Domestic Equity Insights Fund Goldman Sachs Asset Management, L.P. Goldman Sachs U.S. Equity Insights Fund Service Goldman Sachs Domestic Equity Insights Fund Goldman Sachs Asset Management, L.P. Invesco American Value Fund A* Invesco American Value Fund Invesco Advisers, Inc. Invesco American Value Fund Y Invesco American Value Fund Invesco Advisers, Inc. Invesco Floating Rate Fund A* Invesco Floating Rate Fund Invesco Advisers, Inc. Invesco Floating Rate Fund Y Invesco Floating Rate Fund Invesco Advisers, Inc. Lord Abbett Bond Debenture Fund A* Lord Abbett Bond Debenture Fund Lord Abbett & Co LLC Lord Abbett Bond Debenture Fund R3 Lord Abbett Bond-Debenture Fund Lord Abbett & Co LLC Lord Abbett High Yield Fund A* Lord Abbett Investment Trust Lord Abbett & Co LLC Lord Abbett High Yield Fund R3 Lord Abbett Investment Trust Lord Abbett & Co LLC MFS® Aggressive Growth Allocation Fund R2 MFS® Aggressive Growth Allocation Fund Massachusetts Financial Services Co MFS® Aggressive Growth Allocation Fund R3 MFS® Aggressive Growth Allocation Fund Massachusetts Financial Services Co MFS® Conservative Allocation Fund R2 MFS® Conservative Allocation Fund Massachusetts Financial Services Co MFS® Conservative Allocation Fund R3 MFS® Conservative Allocation Fund Massachusetts Financial Services Co MFS® Growth Allocation Fund R2 MFS® Growth Allocation Fund Massachusetts Financial Services Co MFS® Growth Allocation Fund R3 MFS® Growth Allocation Fund Massachusetts Financial Services Co MFS® Moderate Allocation Fund R2 MFS® Moderate Allocation Fund Massachusetts Financial Services Co MFS® Moderate Allocation Fund R3 MFS® Moderate Allocation Fund Massachusetts Financial Services Co Oppenheimer Senior Floating Rate Fund A* OppenheimerFunds® OFI Global Asset Management Oppenheimer Senior Floating Rate Fund Y OppenheimerFunds® OFI Global Asset Management Prudential Jennison Select Growth Fund A* Prudential Jennison Select Growth Fund Prudential Investments LLC Prudential Jennison Select Growth Fund Z Prudential Jennison Select Growth Fund Prudential Investments LLC Prudential Mid Cap Value Fund A* Prudential Mid Cap Value Fund Prudential Investments LLC Prudential Mid Cap Value Fund Z Prudential Mid Cap Value Fund Prudential Investments LLC 1) Please refer to the Fund prospectus for a description of the class designation. * Load Waived 2.)Page 179-180 of the Prospectus is revised to add the following Investment Advisers: Schwartz Investment Counsel Inc.; Federated Global Investment Management Corp.; Federated Equity Mgmt Co. Of Penn; Federated MDTA LLC; OFI Global Asset Management 3.)Page 181-193 of the Prospectus is revised to add the following language: Fund & Class Designation Objective American Century Equity Growth Fund - Investor Class Seeks long-term capital growth. Ave Maria Catholic Values Fund – No Load Seeks long-term capital appreciation. Ave Maria Growth Fund – No Load Seeks long-term capital appreciation. Ave Maria Opportunity Fund – Other Seeks long-term capital appreciation. Ave Maria Rising Dividend Fund – No Load Seeks to provide increasing dividend income over time, long-term growth of capital, and a reasonable level of current income. Ave Maria World Equity Fund – Other Seeks long-term capital appreciation. Federated International Leaders Fund - Class A* & Institutional Class Seeks long-term capital growth. Federated Kaufmann Large Cap Fund - Class A* & Institutional Class Seeks capital appreciation. Federated MDT All Cap Core Fund - Class A* & Institutional Class Seeks long-term capital appreciation. Goldman Sachs Large Cap Value Insights Fund - Class IR & Service Class Seeks long-term growth of capital and dividend income. Goldman Sachs U.S. Equity Insights Fund - Class IR & Service Class Seeks long-term growth of capital and dividend income. Invesco American Value Fund - Class A* & Class Y Seeks growth of capital and current income. Invesco Floating Rate Fund - Class A* & Class Y Seeks total return, comprised of current income and capital appreciation. Lord Abbett Bond Debenture Fund - Class A* & Class R3 Seeks high current income and long-term growth of capital. Lord Abbett High Yield Fund - Class A* & Class R3 Seeks a high current income and the opportunity for capital appreciation to produce a high total return. MFS® Aggressive Growth Allocation Fund - Class R2 & Class R3 Seeks a high level of total return consistent with an aggressive level of risk relative to the other MFS Asset Allocation Funds. MFS® Conservative Allocation Fund - Class R2 & Class R3 Seeks a high level of total return consistent with a conservative level of risk relative to the other MFS Asset Allocation Funds. MFS® Growth Allocation Fund - Class R2 & Class R3 Seeks a high level of total return consistent with a greater than moderate level of risk relative to the other MFS Asset Allocation Funds. MFS® Moderate Allocation Fund - Class R2 & Class R3 Seeks a high level of total return consistent with a moderate level of risk relative to the other MFS Asset Allocation Funds. Oppenheimer Senior Floating Rate Fund - Class A* & Class Y Seeks income. Prudential Jennison Select Growth Fund - Class A* & Class Z Seeks long-term growth of capital. Prudential Mid Cap Value Fund - Class A* & Class Z Seeks long-term capital growth with income as a secondary objective. * Load Waived This supplement should be retained with the Prospectus for future reference.
